Citation Nr: 1124899	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on her part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that there are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In particular, when the claim is predicated on an alleged personal assault, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).  It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR, supra;  Patton, supra.

In this case, it appears that the RO provided a July 2009 Memorandum to the file which indicates that a review of the Veteran's personnel records indicates that the Veteran was discharged from military to service for failure to adapt to military life and that the Veteran went absent without leave (AWOL) from June 14, 1978 to August 8, 1978.  The Veteran's service treatment records indicate that the Veteran reported a history of depression or excessive worry, nervous trouble, and recent gain/loss of weight in August 1978.  

The Board notes that the Veteran has not yet been provided with a VA examination in order to address whether her acquired psychiatric disability, to include PTSD, is related to her active military service.  In this regard, the Board notes that the aforementioned RO Memorandum indicates that the Veteran was to be afforded a VA examination, but that the Veteran's claims file does not show any evidence that such an examination was provided.  The Board also acknowledges that the Veteran's available service treatment records do not show a diagnosis of a psychiatric disability, but that the Veteran contends that her current psychiatric disability is related to active service, including a sexual assault therein, and that private medical records indicate continuity of symptomatology in the years following active service.  In particular, the Board notes that the Veteran has been diagnosed with an adjustment disorder with depressed mood.  The medical evidence is unclear whether the Veteran's claimed acquired psychiatric disability, including PTSD, is causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's acquired psychiatric disability, including PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Board observes that the Veteran is currently incarcerated, and that, although the RO initially indicated that the Veteran would be provided a VA examination, the Veteran was not scheduled for such an examination.  The duty to assist incarcerated veterans requires that VA tailor its assistance to meet the particular circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States Court of Appeals for Veterans Claims (Court) addressed a similar situation in which the Board had remanded a case for a VA psychiatric examination.  Id. at 187.  The RO indicated the examination could not be conducted because of the veteran's incarceration and informed him that "since no current medical evidence is available, no change is warranted in the current evaluation of your [PTSD]."  Id. at 188.  The Court held that, because the record did not contain information concerning the RO's efforts to have an examination conducted at the correctional facility by a fee-based or VA physician, the unique circumstances of that case required a remand "to provide the Secretary with another opportunity to fulfill his statutory duty to assist this appellant in developing the facts of his claim."  Id. at 191.  

Nevertheless, the Court also indicated that, notwithstanding the duty to assist, VA is not authorized by statute or regulation to subpoena the warden of a state correctional facility and direct the release of the Veteran from that facility.  Id.   In short, having the Veteran examined is contingent on the actual feasibility of accommodating her situation and circumstances of confinement, bearing in mind an examination only may be possible if some sort of mutual arrangement can be made for an in-house evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor(s) in service, and if so, what was the nature of the specific stressor(s).  In rendering this determination, attention is directed to the law cited in the discussion above.  If official service records or alternative records discussed in M21-1, Part III, Sec. 5.14 corroborate the Veteran's allegations of stressors occurring, specify that information.  If needed, the Veteran's credibility should be addressed.

Also, indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors and if so should decide whether this evidence needs the interpretation by a clinician.  See M21-1, Part III, Sec. 5.14c.  

If it is determined that the record establishes the existence of a stressor or stressors, specify what stressor(s) was established by the record. In reaching this determination, address any credibility questions raised by the record. 

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of her acquired psychiatric disability, including PTSD, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that her acquired psychiatric disability, including PTSD is related to her service in the military.  If the Veteran has not been released from prison, the RO should determine if it is possible to conduct an examination at the correctional facility where she is currently incarcerated - perhaps using an in-house psychiatrist under a fee-basis contractual arrangement.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

If PTSD related to service is diagnosed, the examiner must indicate the specific stressor(s) deemed verified by VA, if any, which support this medical conclusion.  The examiner should also note the diagnostic criteria utilized to support the diagnosis under DSM-IV and should comment upon what specific symptoms are attributable to PTSD, as opposed to symptoms referable to any other psychiatric disability.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since her military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claim of entitlement to service connection for acquired psychiatric disability, including PTSD.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


